Judge Crenshaw.
I concur with the majority of the Court in thinking, that, as this is a Summary and extraordinary remedy, the Record should shew that, the plaintiff in the motion had complied with all which the Statute requires to entitle him to the remedy. But I think that the plaintiff has done all this in the present case. I cannot think that it was contemplated by the Statute that the plaintiff should prove that the person on whom, the notice was served was the Cashier. It is enough that' the Sheriff certifies that he served it on the Cashier ; and if the service was on one who was .not cashier, the matter might have been plead in abatement, in the same manner as pleas in abatement in ordinary .actions. I am of opinion that the. judgment should be affirmed.
By the majority of the Court. Judgment reversed.